DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on November 13, 2020 was received. Claims 1, 3 and 21 were amended, claim 11 was cancelled and claims 22-25 were newly added.  
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued May 13, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 3-4, 6-11 and 21 under 35 U.S.C. 112(a) as failing to comply with the written description requirement are withdrawn because Applicant removed the new matter. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Engels (US 4,006,887) in view of De Wilde (EP 0744215) and Pikus et al. (US 5,271,163) on claims 1, 3-4, 6-11 and 21 are withdrawn because Applicant substantially amended independent claim 1 and cancelled claim 11.
Claims 1, 3-4, 6-10 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Engels in view of Langsetmo et al. (US 4,810,099).
Regarding claim 1: Engels discloses a mixing and coating apparatus which includes a horizontally oriented rotatable mixing shaft (7) provided within a trough (1) which is a coating chamber, where the shaft (7) includes a plurality of mixing tools (14) and hollow agitators (17) which are paddles as well as a glue bath feed tube (16) connected to a source of glue liquid which feeds the glue mixture through the hollow shaft (7) and into a plurality of grooves (220) which are apertures defined in the hollow agitators (17) in order to disperse the glue onto the powder material fed through an inlet funnel (4) (col. 4 lines 8+, col. 5 lines 1-3, lines 61+, col. 6 lines 1-33, figures 1-3).
Engels fails to explicitly disclose the composition of the walls of the trough or a deforming system comprising one or more deforming members connected to a drive system configured to deform the flexible walls of the trough. However, Langsetmo et al. discloses a similar mixing device which includes a housing (300) having a flexible sleeve (302) which defines the mixing chamber (303), along with deforming means consisting of a circular cage (340) having a number of brackets (346, 348) each of which support a shaft (350) having a cylindrical deforming member (352) connected to a drive means designed to circularly reciprocate the deforming members (352) around the flexible sleeve (302) such that the walls of the sleeve (302) are deformed in order to remove any material adhered thereto (col. 5, lines 32-41, col. 8 lines 63+, col. 9 lines 1-65, figure 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use flexible chamber walls and a deforming means as taught by Langsetmo et al. for the device of Engels because Langsetmo et al. teaches that this prevents the accumulation of materials on the inner surface of the mixing chamber (col. 5 lines 32-41). 
Regarding claim 3: Engels and Langsetmo et al. disclose that the deforming means is designed to continuously rotate around the sleeve thus continuously deforming the sleeve (Langsetmo et al. col. 10 lines 7-13).
	Regarding claim 4: Engels discloses that the agitators (17) have a conically tapering section (203’) which is an angled section such that they are angled relative to the longitudinal axis of the shaft (7) (see figures 1-2). 
	Regarding claims 6-7: Engels discloses that the glue liquid is introduced from one side of the shaft (7) and that a cooling water is introduced from the opposite side of the shaft (7) through a pipe coupling (19) (col. 4 lines 8-37, figure 1).
Regarding claim 8: Engels discloses that the inlet funnel (4) is mounted to the trough (1) and dispenses fibers which can be considered a particulate in powder form (col. 4 lines 41-54, figure 1).
Regarding claim 9: Engels shows that the agitators (17) are provided downstream of the inlet funnel (4) (see figure 1).
Regarding claim 10: Engels discloses that the rotation of the agitators (17) is designed to reduce accumulation and lumping of the materials throughout the mixing container (col. 1 lines 65+, col. 2 lines 1-32).
Regarding claim 21: Engels does not explicitly disclose that the glue is fed to the feed tube (16) and the grooves (220) without introduction of air into the liquid. However, this is a functional limitation, and as such, when read in light of the instant specification this claim appears to require that the liquid is not connected to any atomizer when expelled from the paddles such that there is no air mixed with the liquid during an atomization step. Therefore, since Engels teaches that the glue is fed directly out of the grooves (220) with no atomization, it also reads on this claim (col. 6 lines 1-20). 
Regarding claim 22: Engels and Langsetmo et al. disclose that the deforming members (352) are cylindrical and therefore spindle-shaped (Langsetmo et al. col. 9 lines 20-39, figure 6). 
Regarding claim 23: Engels and Langsetmo et al. disclose that deforming members (352) are provided rotatably on a circular cage or ring (34) which is an arcuate support member extending around the sleeve (302) (Langsetmo et al. col. 9 lines 20-39, figure 6).
Regarding claim 24: Engels and Langsetmo et al. fail to explicitly disclose that the driving speed of the deforming members is adjustable. However, Langsetmo et al. does teach that any variety of other types of drive means can be used (col. 10 lines 7-13) and further discloses that one of the goals of the invention is to ensure adjustability to any desired process (col. 1 lines 62+, col. 2 lines 1-7). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a drive means capable of adjusting the speed because Langsetmo et al. teaches that adjustability is desired and other drive means can be used (col. 1 lines 62+, col. 2 lines 1-7, col. 10 lines 7-13) and because making elements adjustable is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 25: Engels and Langsetmo et al. disclose that deforming members (352) are driven rotatably around the sleeve (302) (Langsetmo et al. col. 10 lines 7-13).

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive. Applicant primarily argues that Engels and De Wilde fail to disclose the claimed invention.
In response:
Applicant’s arguments are moot because they do not refer to the newly cited Langsetmo et al. reference which does teach the new claim limitations.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
1/14/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717